                  Case 3:19-cr-04894-JLS Document 25 Filed 05/15/20 PageID.70 Page 1 of 2
AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                        V.                                (For Offenses Committed On or After November I, 1987)
                  ANTONIO VASQUEZ-LOPEZ (1)
                                                                             Case Number:         3: l 9-CR-04894-JLS

                                                                          Charles Halligan Adair
                                                                          Defendant's Attorney
USM Number                              20773-198

• -
THE DEFENDANT:
l:gj pleaded guilty to count(s)               2 of the Indictment

 D        was found guilty on count(s)
          after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                       Count
8:1326 -Attempted Reentry of Removed Alien                                                                                      2




      The defendant is sentenced as provided in pages 2 through                      2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D        The defendant has been found not guilty on count(s)

 125'.1   Count(s)        I and 3 of the Indictment                 are         dismissed on the motion of the United States.

 [g]       Assessment : $100 .00 waived


 •         JVT A Assessment*: $

           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl       No fine                      O Forfeiture pursuant to order filed                                         , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.
           Case 3:19-cr-04894-JLS Document 25 Filed 05/15/20 PageID.71 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               ANTONIO VASQUEZ-LOPEZ (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:             3: l 9-CR-04894-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total tenn of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.               on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STA TES MARSHAL



                                                                                                    3: 19-CR-04894-JLS
